 


113 HR 2335 IH: Pay Your Bills or Lose Your Pay Act of 2013
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2335 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2013 
Mr. McDermott introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To prohibit Members of Congress from receiving pay when the Federal Government is unable to make payments or meet obligations because the public debt limit has been reached. 
 
 
1.Short titleThis Act may be cited as the Pay Your Bills or Lose Your Pay Act of 2013.
2.FindingsCongress finds the following:
(1)It is an American value to meet all obligations.
(2)A AAA credit rating is essential to the economic standing of the United States in the world.
(3)The statutory debt limit was increased—
(A)18 times during the presidency of Ronald Reagan;
(B)4 times during the presidency of George H. W. Bush;
(C)6 times during the presidency of William J. Clinton; and
(D)7 times during the presidency of George W. Bush.
(4)Section 4 of the 14th Amendment of the United States Constitution states the validity of the public debt of the United States, authorized by law, including debts incurred for payment of pensions and bounties for services in suppressing insurrection or rebellion, shall not be questioned.
(5)The statutory debt limit is increased by Congress to pay financial obligations authorized by Congress.
(6)The ratings agency Moody’s has called for the public debt limit to be eliminated.
(7)The United States is one of the few nations in the world with a public debt limit.
(8)The annual budget resolution, voted on by members of the Senate and House of Representatives, specifies the appropriate level of the public debt for each fiscal year covered by the resolution.
(9)At times the statutory debt limit must be increased to honor financial obligations authorized and appropriated by Congress and the President of the United States.
(10)The credit rating agency Standard and Poor’s downgraded the credit rating of the United States for the first time in its history on August 5, 2011, citing political brinksmanship as a primary reason for its action.
(11)In July 2012, the Government Accountability Office estimated that the 2011 debt limit standoff cost taxpayers $1,300,000,000 in fiscal year 2011, and the Government Accountability Office further noted that Congress should consider ways to … avoid potential disruptions to the Treasury market and to help inform the fiscal policy debate in a timely way..
(12)In January 2013, the Bipartisan Policy Center estimated that the 10-year cost to taxpayers of the 2011 debt limit standoff is $18,900,000,000.
3.Holding salaries of Members of Congress in escrow upon failure to meet debt obligations
(a)Holding salaries in escrow
(1)In generalIf the Federal Government is unable to make payments or meet obligations because the public debt limit under section 3101 of title 31, United States Code, has been reached, during the period described in paragraph (2) the payroll administrator of each House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.
(2)Period describedThe period described in this paragraph is the period beginning on the date on which the Federal Government is unable to make payments or meet obligations because the public debt limit under section 3101 of title 31, United States Code, has been reached, and ending on the earlier of—
(A)the date on which the House of Representatives and the Senate present a bill to the President under article I, section 7 of the Constitution of the United States, to increase the public debt limit under section 3101 of title 31, United States Code; or
(B)the last day of the One Hundred Thirteenth Congress.
(3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator of each House of Congress shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).
(4)Release of amounts at end of congressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the 27th Amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Thirteenth Congress.
(5)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.
(b)Treatment of delegates as membersIn this section, the term Member includes a Delegate or Resident Commissioner to Congress.
(c)Payroll Administrator definedIn this section, the payroll administrator of a House of Congress means—
(1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
(2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section. 
 
